DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 	In the Amendment dated 07/11/2022 claims 1-8, 10, 13, 16-17 and 19-20 have been amended.  Claims 1-13 and 15-20 are currently pending for examination. 
	References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
	In response to the Advisory Action dated 07/01/2022, Applicant argues that with regard to 112a issues that there is support for the limitation “the elongated member expanded circumferentially along its entire length” in the drawings.  This argument is persuasive.  
With regard to support for the limitation “a second color change on the expanded articles occurring inside the wound, wherein the first and second color changes are different”, Applicant argues that there is support for this limitation in the charts in Figs. 4A and 4B and in paragraphs 49-51.  Though the charts indicate that different colors with different characteristics can be used, the chart does not indicate that the first color change occurring inside the first wound and a second color change occurring inside the second wound are different.  Further, paragraphs 49-51 cited by Applicant indicate that a first color change occurs in response to initial contact of the at least one article with the puncture wound and then a second color changed of the chromic material in response to prolonged contact of the article with the wound.  These paragraphs do not indicate that the first color change occurring inside the first wound and a second color change occurring inside the second wound are different.  Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “the chromic material provides a first color change on the expanded articles occurring inside the first wound and a second color change on the expanded articles occurring inside the second wound, wherein the first and second color changes are different….”  As stated in the Response to Arguments section above, the specification does not appear to provide support for this limitation.  There is no indication in the specification that the colors for the indicators for the first and second wounds are selected to be different. 
Claim 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the depth of the wound" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --a depth of the wound--. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-5, 10, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barofsky (US 2018/0071149) in view of Fuller (US 2014/0180229) and in further view of Steinbaugh (US 2014/0142523).
Regarding claim 1, Barofsky discloses a wound dressing for a plurality of wounds 100 (hemostatic composition, [0042]; capable for use with different wounds, [0004]; the title indicates use for large surface wounds), comprising:
an elongated member 104, 102 (backing 104, liquid-expandable articles 102, [0038], [0042], [0043], [0049], see Annotated Fig. 1A below) configured to be inserted into the wound

    PNG
    media_image1.png
    405
    811
    media_image1.png
    Greyscale



the elongated member defining a plurality of individual liquid-expandable articles 102 (liquid-expandable article 102, see annotated Fig. 1A above, [0049]), each of the liquid-expandable articles having a diameter ([0035]) and opposite ends (see annotated Fig. 1A above) and connected end to end to one another (an end of the liquid-expandable article is connected to another end of another liquid expandable article via the backing 104 and adhesive, [0047]-[0048]), such that each of the liquid-expandable articles are longitudinally separable from one another (each of the articles 102 are separable from one another, [0048]; each article 102 has a length [inherent]; thus it is implicit that separation occurs longitudinally along the length of the article), and the elongated member expandable circumferentially along its entire length (the liquid-expandable articles 102 have a circumference,[0035] and a length [inherent]; articles 102 are expandable, [0035], [0048], [0079]; thus it is implicit that the articles are expandable circumferentially as the articles have a circumference and a length and are expandable), the elongated member configured to be partially received within the wound with a portion of the plurality of the individual liquid-expandable articles of the elongated member remaining outside the wound (where the wound is small, a portion of the backing and articles [elongated member] that does not fit remains outside the wound) and such that another portion of the plurality of the individual liquid-expandable articles connected end to end is received and retained inside and in direct contact with the wound ([0024], [0025], [0048], [0051],[0079], [0080]) and, also once inside the wound ([0048], [0051]), releases stored mechanical energy such that liquid-expandable articles ([0037]) then separate from one another at their ends ([0048]) and mechanically expand into expanded articles upon contact with liquid inside the wound ([0079],[0080]),  the other portion of the plurality of the individual liquid expandable articles received and retained inside the wound is in contact with liquid inside the wound ([0042],[0051], [0079]).
Barofsky does not disclose a chromic material responsive to at least one stimuli, an elongated member configured to insert the chromic material into the wound and such that another portion of the plurality of the individual liquid-expandable articles connected end to end with at least a portion of the  chromic material directly thereon is received and retained inside and in direct contact with the wound  and wherein in response to the portion of chromic material receiving the at least one stimuli, the portion of chromic material on each of the liquid-expandable articles changes on each of the liquid expandable articles inside the wound to provide within the wound a plurality of indicators inside the wound, each of the plurality of indicators in the wound indicating that the other portion of the plurality of the individual liquid-expandable received and retained inside the wound is in contact with liquid inside the wound.
Fuller teaches an analogous wound dressing  1900 (wound packing device 1900, [0139], abstract, [0005]) comprising a chromic material responsive to at least one stimuli ([0139]) and an analogous elongated member 1904, 1902 (connector 1904, spacing elements 1902, [0139], abstract) defining an analogous plurality of individual-liquid expandable articles 1902, the elongated member configured to insert chromic material into the wound ([0139], abstract, [0005]; in some embodiments the color is configured to change with time or to change with the amount of exudate absorbed, [0139]), the analogous elongated member configured to be partially received within the wound with a portion of the plurality of the individual liquid-expandable articles of the elongated member remaining outside the wound (where the wound is small, a portion of the plurality of the individual liquid-expandable articles that does not fit remains outside the wound) and such that another portion of the plurality of the individual liquid-expandable articles connected end to end with at least a portion of the  chromic material directly thereon ([0139])  is received and retained inside and in direct contact with the wound ([0139], [0005], abstract)  and wherein in response to the portion of chromic material receiving the at least one stimuli (for example exudate, [0139]), the portion of chromic material on each of the liquid-expandable articles changes on each of the liquid expandable articles inside the wound ([0139]) to provide within the wound a plurality of indicators inside the wound (colors are configured for example to change with time or with the amount of exudate absorbed, [0139], thus are indicators;  each spacing element is within the wound, [0139] and each spacing element may have a color[0139];  it follows that there are a plurality of indicators inside the wound via the spacing elements 1902 [liquid expandable articles]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the wound dressing of Barofsky a chromic material responsive to at least one stimuli, as taught by Fuller, and to provide that another portion of the plurality of the individual liquid expandable articles connected end to end and that is received and retained inside and in direct contact with the wound have at least a portion of the chromic material received directly thereon, as taught by Barofsky, and to provide that wherein in response to the portion of chromic material receiving the at least one stimuli, the portion of chromic material on each of the liquid-expandable articles changes on each of the liquid expandable articles inside the wound to provide within the wound a plurality of indicators inside the wound, as taught by Fuller, in order to provide an improved wound dressing that indicates when the device should be changed for a new device (Fuller, [0139]).
	Barofsky in view of Fuller discloses the invention as described above.  
	Barofsky in view of Fuller does not disclose a portion of the plurality of the individual liquid-expandable articles of the elongated member remaining outside the wound for a second wound.
Steinbaugh teaches an analogous wound dressing (Fig. 5D) having an analogous elongated member 516d (backing layer 516d, [0046]) defining analogous liquid expandable articles 510d ([0046]) wherein a portion of the plurality of the individual liquid-expandable articles of the elongated member remaining outside the wound for a second wound (the wound dressing has cut lines 522d that function to identify where a user may cut the dressing, [0047]; it is implicit that the remaining dressing having a portion of the analogous expandable articles [which is unused] is capable of remaining outside the wound and capable of being used for a second wound).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a portion of the plurality of the individual liquid-expandable articles of the elongated member remaining outside the wound of the wound dressing of Barofsky in view of Fuller, remain outside the wound for a second wound, as taught by Steinbaugh, in order to provide an improved wound dressing that can be cut without being impeded by liquid expandable articles (Steinbaugh, [0047]).
Regarding claim 2, Barofsky in view of Fuller and in further view of Steinbaugh discloses the invention as described above and further discloses wherein at least one indicator indicates how long the other portion of the plurality of the individual liquid-expandable articles have been in contact with liquid inside the wound (exudate, Fuller, [0139], the color is configured to change with time, Fuller, [0139])
Regarding claim 3, Barofsky in view of Fuller and in further view of Steinbaugh discloses the invention as described above and further discloses wherein at least one indicator indicates where the other portion of the plurality of the individual liquid-expandable articles is placed within the wound (color is configured to changes with time in some, [0139]; color is configured to change with the amount of exudate that is absorbed, [0139]; thus indicating where the other portion of the articles is placed within the wound); According to Applicant’s specification at [0031] “the indicator may be a color change evidencing where the at least one article has been placed within the wound.…”).
Regarding claim 4, Barofsky in view of Fuller and in further view of Steinbaugh discloses the invention as described above and further discloses wherein at least one indicator indicator is a color change indicating wherthin the wound (color is configured to changes with time in some, Fuller, [0139]; color is configured to change with the amount of exudate that is absorbed, Fuller, [0139]; thus indicating where the other portion of the articles is placed within the wound According to Applicant’s specification at [0031] “the indicator may be a color change evidencing where the at least one article has been placed within the wound.…”).
Regarding claim 5, Barofsky in view of Fuller and in further view of Steinbaugh discloses the invention as described above and further discloses wherein at least one indicator is a color change indicating a period of time associated with how long the other portion of the plurality of the individual liquid-expandable articles has been placed within the wound (color is configured to changes with time in some embodiments, Fuller, [0139]).  
Regarding claim 10, Barofsky in view of Fuller and in further view of Steinbaugh discloses the invention as described above and further discloses wherein the chromic material is chronochromic (Fuller, [0139]) and at least one indicator is caused to indicate how long the chromic material has been in contact with the liquid (Fuller, [0139]).
Regarding claim 15, Barofsky in view of Fuller and in further view of Steinbaugh discloses the invention as described above and further discloses wherein the portion of individual liquid-expandable articles remaining outside the wound are configured to be separated from the expanded articles received and retained inside the wound (insofar as the wound is small and not all of the dressing fits into the wound, the portion of the liquid-expandable articles remaining outside of the wound be separated from the portion remaining inside the wound; also Steinbaugh discloses cut lines for cutting dressing, [0047]).
Regarding claim 16, the combination of Barofsky in view of Fuller and in further view of Steinbaugh disclose the invention as described above and further discloses wherein a distal end of the elongated member is manually reduced circumferentially in size (the surface of the spacing elements [which have a circumference, Fuller, Fig. 1] is deformable, Fuller, [0039]; the spacing elements are on a distal end of the elongated member, Fuller, Fig. 1; the device is a wound packing device 100 [0039]; it is inserted in a wound bed, [0009] it is implicit that a user inserts it; thus it is implicit that the device is manually packed into the wound; and it is implicit that as it is packed into the wound the spacing elements, which are deformable, would be reduced circumferentially) such that the distal end is sized to be received inside the wound (Fuller, [0039], [0009]) and a length of circumferentially reduced individual liquid- expandable articles connected end to end corresponds with a depth of the wound (Fuller, [0009]).
Regarding claim 19, Barofsky discloses a wound dressing for a plurality of wounds 100 (hemostatic composition, [0042]; capable for use with different wounds, [0004]; the title indicates use for large surface wounds), comprising: a plurality of individual liquid-expandable articles 102, 104  (liquid-expandable articles 102, backing 104, see annotated Fig. 1A above with regard to claim 1, [0038], [0042], [0043], [0049]), each of the plurality of liquid-expandable articles having a diameter ([0035]) and connected end to end (an end of the liquid-expandable article is connected to another end of another liquid expandable article via the backing 104 and adhesive, [0047]-[0048]) and longitudinally separable from one another (each of the articles 102 are separable from one another, [0048]; each article 102 has a length [inherent]; thus it is implicit that separation occurs longitudinally along the length of the article) defining a continuous elongated member (Fig. 1A shows 102, 104 make up elongated member,  [0033]) expandable circumferentially along its entire length (the liquid-expandable articles 102 have a circumference,[0035] and a length [inherent]; articles 102 are expandable, [0035], [0048], [0079]; thus it is implicit that the articles are expandable circumferentially as the articles have a circumference and along a length as the articles have a length), the elongated member for inserting into a first wound ([0033]), wherein a portion of the individual liquid-expandable articles of the continuous elongated member is configured to be received  and retained inside and in direct contact with the first wound ([0024], [0025], [0048], [0051],[0079], [0080]) and another portion of the individual liquid-expandable articles of the continuous elongated member is defined upon separation from the portion of individual-liquid expandable articles retained inside the first wound (where the wound is small, a portion of the liquid-expandable articles that does not fit remains outside the wound; thus it is implicit that the portion that does not fit in the wound is separated from the portion of individual-liquid expandable articles that does fit within the wound), wherein each of individual liquid-expandable articles retained inside the first wound ([0048], [0051]) releases stored mechanical energy such that the liquid-expandable articles then separate ([0037])  from one another at their ends ([0048]) and mechanically expand into expanded articles ([0079], [0080]). 
Barofsky does not discloses a chromic material responsive to at least one stimuli and a plurality of individual-liquid expandable articles defining a continuous elongated member for inserting chromic material into a first wound, wherein a portion of the individual liquid-expandable articles of the continuous elongated member with a portion of the chromic material directly thereon is configured to be received and retained inside and in direct contact with the first wound and another portion of the individual liquid-expandable articles of the continuous elongated member with another portion of chromic material directly thereon is defined upon separation from the portion of individual liquid-expandable articles retained inside the first wound, and wherein in response to the chromic material receiving the at least one stimuli, the chromic material provides a first color change on the expanded articles occurring inside the first wound evidencing how long the expanded articles have been within the first wound.
Fuller teaches an analogous wound dressing  1900 (wound packing device 1900, [0139], abstract, [0005]) comprising a chromic material responsive to at least one stimuli ([0139]) and an analogous elongated member 1904, 1902 (connector 1904, spacing elements 1902, [0139]) defining an analogous plurality of individual-liquid expandable articles 1902, the elongated member for inserting chromic material into a first wound ([0005], abstract, [0139]; in some embodiments the color is configured to change with time or to change with the amount of exudate absorbed, [0139]), wherein a portion of the individual liquid-expandable articles of the continuous elongated member with a portion of the chromic material directly thereon ([0139]) is configured to be received and retained inside and in direct contact with the first wound ([0139] and another portion of the individual liquid-expandable articles of the continuous elongated member with another portion of chromic material directly thereon is defined upon separation from the portion of individual liquid-expandable articles retained inside the first wound (where the wound is small, a portion of the liquid-expandable articles that does not fit remains outside the wound; thus it is implicit that the portion that does not fit in the wound is separated from the portion of individual-liquid expandable articles that does fit within the wound), and wherein in response to the chromic material receiving the at least one stimuli (for example exudate, [0139]), the chromic material provides a first color change on the expanded articles occurring inside the first wound ([0139]) evidencing how long the expanded articles have been within the first wound ([0139]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the wound dressing of Barofsky a chromic material responsive to at least one stimuli, as taught by Fuller, and to provide the plurality of individual-liquid expandable articles defining a continuous elongated member of Barofsky for inserting chromic material into a first wound, and to provide wherein a portion of the individual liquid-expandable articles of the continuous elongated member with a portion of the chromic material directly thereon is configured to be received and retained inside and in direct contact with the first wound and another portion of the individual liquid-expandable articles of the continuous elongated member with another portion of chromic material directly thereon is defined upon separation from the portion of individual liquid-expandable articles retained inside the first wound, and wherein in response to the chromic material receiving the at least one stimuli, the chromic material provides a first color change on the expanded articles occurring inside the first wound evidencing how long the expanded articles have been within the first wound, as taught by Fuller, in order to provide an improved wound dressing that indicates when the device should be changed for a new device (Fuller, [0139]).
Barofsky in view of Fuller discloses the invention as described above.
Barofsky in view of Fuller does not explicitly disclose that the continuous elongated member is for inserting the chromic material into a second wound, that the another portion of the individual liquid-expandable articles of the continuous elongated member with another portion of chromic material directly thereon is to be received and retained inside and in direct contact with the second wound and that another portion of chromic material directly defined thereon upon separation from the portion of individual liquid-expandable articles retained inside the first wound to be received and retained inside and in direct contact with the second wound.
Steinbaugh teaches an analogous wound dressing (Fig. 5D) comprising analogous liquid expandable articles 516d, 510d (backing layer 516d, [0046]) defining an analogous elongated member 516d, 510d ([0046]) for inserting the chromic material into a second wound (the wound dressing has cut lines 522d that function to identify where a user may cut the dressing, [0047]; it is implicit that the remaining dressing having a portion of the analogous expandable articles [which is unused] is capable of being inserted into a second wound) and an analogous another portion of the analogous individual liquid-expandable articles (where the wound is small, a portion of the liquid-expandable articles that does not fit remains outside the wound; thus it is implicit that the portion that does not fit in the wound is separated from the portion of individual-liquid expandable articles that does fit within the wound) to be received and retained inside and in direct contact with the second wound (the wound dressing has cut lines 522d that function to identify where a user may cut the dressing, [0047]; it is implicit that the remaining dressing having a portion of the analogous expandable articles [which is unused] is capable of being received and retained insides and in direct contact with the second wound in the manner as the first portion).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the another portion of the individual liquid-expandable articles of the continuous elongated member with another portion of chromic material directly thereon of Barofsky in view of Fuller is to be received and retained inside and in direct contact with the second wound, as taught by Steinbaugh, in order to provide an improved wound dressing that allows a user to cut the dressing without being impeded by liquid-expandable articles (Steinbaugh, [0047]).
Barofsky in view of Fuller and in further view of Steinbaugh discloses the invention as described above and further discloses wherein each of the individual liquid-expandable articles retained inside the second wound (Barofsky, [0048], [0051]; portion of dressing that is cut [Steinbaugh [0046]] is usable in second wound) releases stored mechanical energy such that the liquid expandable-articles then separate (Barofsky, [0037]) from one another at their ends (Barofsky, [0048]) and mechanically into expanded articles (Barofsky, [0079], [0080]), and wherein in response to the chromic material receiving the at least one stimuli the chromic material provides a second color change (spacing elements [analogous liquid-expandable articles] are colored, Fuller, [0139]; color is configured to change with time (Fuller, [0139]); on the expanded articles occurring inside the second wound (portion of dressing that is cut is usable in second wound), wherein the first and second color changes are different (where the dressing in the second wound is placed after the first wound the time the dressings would be in the respective wounds would differ; it is implicit that the color changes would be different as the amount of time on which the color change is depended wound be different; further Fuller indicates use of colors that are different, Fuller, [0139]) evidencing how long the expanded articles have been within the first and second wounds, respectively (Fuller, [0139]).
Regarding claim 20, Barofsky discloses a kit 100 (hemostatic composition 100, [0042], [0022])  for dressing a plurality of wounds 100 (hemostatic composition 100, [0042]; capable for use with different wounds, [0004]; the title indicates use for large surface wounds), comprising: a continuous elongated member 102, 104 (liquid-expandable articles 102, backing 104, see annotated Fig. 1A above with regard to claim 1, [0038], [0042], [0043], [0049], s) defining a plurality of individual liquid-expandable articles 102 (liquid-expandable articles 102, see annotated Fig. 1A above with regard to claim 1 rejection, [0049]), connected end to end (an end of the liquid-expandable article is connected to another end of another liquid expandable article via the backing 104 and adhesive, [0047]-[0048]) and longitudinally separable from one another (each of the articles 102 are separable from one another, [0048]; each article 102 has a length [inherent]; thus it is implicit that separation occurs longitudinally along the length of the article), the elongated member expandable circumferentially along its entire length (the liquid-expandable articles 102 [part of elongated member] have a circumference,[0035] and a length [inherent]; articles 102 are expandable, [0035], [0048], [0079]; thus it is implicit that the articles are expandable circumferentially as the articles have a circumference and along a length as the articles have a length), the elongated member for inserting into the plurality of wounds wound (the elongated member is for insertion into different types of wounds, [0004], [0033]), wherein a portion of the individual liquid-expandable articles of the continuous elongated member is configured to be received  and retained inside and in direct contact with the a first wound ([0024], [0025], [0048], [0051],[0079], [0080]) and another portion of the individual liquid-expandable articles of the continuous elongated member is defined upon separation from the portion of individual-liquid expandable articles retained inside the first wound (where the wound is small, a portion of the liquid-expandable articles that does not fit remains outside the wound; thus it is implicit that the portion that does not fit in the wound is separated from the portion of individual-liquid expandable articles that does fit within the wound), each of individual liquid-expandable articles retained inside the first wound ([0048], [0051]) releases stored mechanical energy such that the liquid-expandable articles then separate ([0037])  from one another at their ends ([0048]) and mechanically expand into expanded articles ([0079], [0080]). 
Barofsky does not disclose a chromic material responsive to contact with the wound, an elongated member configured to insert the chromic material into the plurality of wounds, wherein a portion of the plurality of individual liquid-expandable articles of the elongated member with a portion of the chromic material thereon is configured to be received and retained inside and in direct contact with a first wound and another portion of the individual liquid expandable articles of the continuous elongated member with another portion of chromic material directly thereon is defined upon separation from the portion of individual liquid-expandable articles retained inside the first wound; and information on the expanded articles inside the first wound for measuring color changes of the chromic material occurring inside the first wound as a result of the expanded articles being in contact inside the first wound, wherein the information comprises at least one of the following:
a plurality of colors corresponding to a plurality of time periods; and 
a plurality of colors corresponding to a plurality of temperatures,
wherein in response to measuring the color changes with the information, a length of time may be determined as to how long the expanded articles have been in contact inside the first wound.
Fuller teaches a dressing for a wound  (wound packing device 1900, [0139], abstract, [0005]) comprising a chromic material responsive to contact with the wound ([0139], abstract, [0005]) and an analogous elongated member 1904, 1902  (connector 1904, spacing elements 1902, [0139]) defining an analogous plurality of individual-liquid expandable articles 1902, the elongated member for inserting chromic material into the wound ([0139], in some embodiments the color is configured to change with time or to change with the amount of exudate absorbed, [0139]), wherein a portion of the plurality of the individual liquid-expandable articles of the elongated with a portion of chromic material thereon ([0139]) is configured to be received and retained inside and in direct contact with a first wound ([0139], [0005], abstract) and an analogous another portion of the individual liquid-expandable articles of the continuous elongated member with another portion of chromic material directly thereon ([0139]) is defined upon separation from the portion of individual liquid-expandable articles retained inside the first wound (where the wound is small, a portion of the liquid-expandable articles that does not fit remains outside the wound; thus it is implicit that the portion that does not fit in the wound is separated from the portion of individual-liquid expandable articles that does fit within the wound); and information on the expanded articles inside the first wound ([0139]) for measuring color changes of the chromic material occurring inside the first wound ([0139]) as a result of the expanded articles being in contact inside the first wound ([0139]), wherein the information comprises at least one of the following:
a plurality of colors corresponding to a plurality of time periods ([0139], in some embodiments the first colored spacing element, the second colored spacing element and other spacing elements are all different colors, [0139]; in some embodiments the color is configured to change with time, [0139]); and 
a plurality of colors corresponding to a plurality of temperatures,
wherein in response to measuring the color changes with the information, a length of time may be determined as to how long the expanded articles have been in contact inside the first wound ([0139]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the kit for dressing a plurality of wounds of Barofsky a chromic material responsive to contact with the wound, as taught by Fuller, and to provide that a portion of the plurality of liquid-expandable articles of the elongated member of Barofsky that is configured to be received and retained inside the first wound is with a portion of the chromic material thereon and that another portion of the individual liquid expandable articles  of the continuous elongate member of Barofsky is with another portion of chromic material directly thereon,  as taught by Fuller, and to provide information on the expanded articles inside the first wound for measuring color changes of the chromic material occurring inside the first wound as a result of the expanded articles being in contact inside the first wound, wherein the information comprises at least one of the following:
a plurality of colors corresponding to a plurality of time periods (in some embodiments the first colored spacing element, the second colored spacing element and other spacing elements are all different colors; in some embodiments the color is configured to change with time; and 
a plurality of colors corresponding to a plurality of temperatures,
wherein in response to measuring the color changes with the information, a length of time may be determined as to how long the expanded articles have been in contact inside the first wound, as taught by Fuller, in order to provide an improved wound dressing that indicates when the device should be changed for a new device (Fuller, [0139]).
	Barofsky in view of Fuller discloses the invention as described above.  
	Barofsky in view of Fuller does not explicitly disclose another portion of the liquid-expandable articles of the continuous elongated member is to be received and retained inside and in direct contact with a second wound.  
Steinbaugh teaches an analogous wound dressing (Fig. 5D) having an analogous continuous elongated member 516d, 510d (backing layer 516d, liquid expandable articles 510d, [0046]) defining analogous liquid expandable articles 510d wherein an analogous another portion of the individual liquid-expandable articles of the analogous continuous is to be received and retained inside and in direct contact with a second wound (the wound dressing has cut lines 522d that function to identify where a user may cut the dressing, [0047]; it is implicit that the remaining dressing having another  portion of the analogous liquid-expandable articles [which is unused] is capable of being used for a second wound in the manner as the first portion).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that another portion of the liquid-expandable articles of the continuous elongated member of the kit for dressing a plurality of wounds of Barofsky in view of Fuller is to be received and retained inside and in direct contact with a second wound, as taught by Steinbaugh, in order to provide an improved wound dressing that can be cut without being impeded by liquid expandable articles (Steinbaugh, [0047]).
Barofsky in view of Fuller and in further view of Steinbaugh discloses the invention as described above and further discloses each of the liquid-expandable articles inside the second wound (Barofsky, [0048], [0051]; it is implicit that portion of dressing that is cut [Steinbaugh, [0046] [and unused] is usable in second wound) releases stored energy such that the liquid expandable articles then separate (Barofsky, [0037]) from one another at their ends (Barofsky, [0048]) and mechanically expand into expanded articles (Barofsky, [0079], [0080]; and information on the expanded articles inside the second wound (Fuller, [0139]; portion of dressing that is cut is usable in second wound) for measuring color changes of the chromic material including inside the second wound (Fuller, [0139]; another portion of dressing that is cut is usable in second wound)  as a result of the expanded articles being in contact inside the second wound (Barofsky, [0037]) wherein the information on the expanded articles inside the second wound (Fuller, [0139], [0005], abstract) comprises at least one of the following:
a plurality of colors corresponding to a plurality of time periods (in some embodiments the first colored spacing element, the second colored spacing element and other spacing elements are all different colors; in some embodiments the color is configured to change with time, Fuller, [0139]) and 
a plurality of colors corresponding to a plurality of temperatures,
wherein in response to measuring the color changes with the information, a length of time may be determined as to how long the expanded articles have been in contact inside the first and second wounds respectively (Fuller [0139]; portion another  of dressing that is cut [Steinbaugh, [0047] is usable in second wound).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barofsky (US 2018/0071149) in view of Fuller (US 2014/0180229), in view of Steinbaugh (US 2014/0142523) and in further view of Klofta (2017/0003257).
Regarding claim 6, Barofsky in view of Fuller and in further view of Steinbaugh disclose the invention as described above and further discloses wherein at least one indicator changes color over time (Fuller, [0139]).
Barofsky in view of Fuller and in further view of Steinbaugh does not disclose wherein a first color corresponds with a first time period and a second color corresponds with a second time period.  
Klofta teaches an analogous wound dressing (absorbent articles may include wound dressing products, [0005]) and a chromic material with an analogous indicator that changes color over time and wherein a first color corresponds with a first time period and a second color corresponds with a second time period ([0018]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the at least one indicator of the chromic material of the wound dressing of the combination of Barofsky in view of Fuller and in further view of Steinbaugh that changes color over time has a first color corresponds with a first time period and a second color corresponds with a second time period, as taught by Klofta, for the purpose of providing an improved wound dressing that provides more than one wetness indicator (Klofta, [0018]).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barofsky (US 2018/0071149) in view of Fuller (US 2014/0180229), in view of Steinbaugh (US 2014/0142523), in view of Klofta (2017/0003257) and in further view of Ribi (US 2010/0029004).
Regarding claim 7, the combination of Barofsky, Fuller, Steinghbaugh and Klofta discloses the invention as described above.
The combination of Barofsky, Fuller, Steinbaugh and Klofta does not disclose wherein at least one indicator is reversible such that the indicator having changed from the first color reverts back to the second color later in time compared to the second period of time. 
 Ribi teaches an analogous chromatic material with an analogous indicator wherein the indicator is reversible such that the indicator having changed from the first color reverts back to the second color later in time compared to the second period of time (compositions that change color in a time dependent manner, as measured from an initiating or actuating starting point, where the time to color change may be a short, medium or long duration; co-topo-polymeric compositions that include at least 1 monomer which undergoes a polymerization event to produce a color change in a time dependent manner, [0022]; color dependent duration transitions can be reversible, [0022]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the at least one indicator of the chromic material of the wound dressing of the combination of Barofsky, Fuller, Steinbaugh and Klofta is reversible such that the indicator having changed from the first color reverts back to the second color later in time compared to the second period of time, as taught by Ribi, to provide an improved wound dressing that provides a user with a temporal parameter (Ribi, [0003]).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barofsky (US 2018/0071149) in view of Fuller (US 2014/0180229), in view of Steinbaugh (US 2014/0142523) and in further view of Ribi (US 2010/0029004).
Regarding claim 8, the combination of Barofsky in view of Fuller and in further view of Steinbaugh discloses the invention as described above and further discloses at least one indicator is a color change caused by the at least one stimuli (color is configured to change with the amount of exudate that is absorbed, Fuller, [0139]; thus exudate is a stimuli).
The combination of Barofsky, Fuller and Steinbaugh does not disclose wherein the chromic material is thermochromic and the at least one indicator is a color change caused by temperature of the at least one stimuli.
Ribi teaches an analogous chromatic material and an indicator and the at least one indicator is a color changed caused by temperature ([0076]-[0078]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the at least one indicator of the chromic material of the wound dressing of the combination of Barofsky, Fuller and Steinbaugh that is a color change, is a color changed caused by temperature, as taught by Ribi, for the purpose of providing an improved dressing that provides that provides a user with a parameter that changes dependent on ambient conditions (Ribi, [0003]).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barofsky (US 2018/0071149), in view of Fuller (US 2014/0180229), in view of Steinbaugh (US 2014/0142523), in view of Hadi (NPL entitled, “Overview of Agents Used for Emergency Hemostasis”), in view of Solomon (US 2013/0022552) and in further view of Arehart (2007/02521115).
Regarding claim 9, the combination of Barofsky, Fuller and Steinbaugh discloses the invention as described above and further discloses the other portion of the plurality of individual liquid-expandable articles includes a clotting agent (Barofsky, [0039]].
The combination of Barofsky, Fuller and Steinbaugh does not explicitly disclose heat generated by the clotting agent.
Hadi teaches heat generated by a clotting agent (Hadi, section 3.4). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the clotting agent of the plurality of liquid-expandable articles of the wound dressing of Barofsky/Fuller/Steinbaugh is of the type that generates heat, as taught by Hadi, to provide an improved wound dressing that has a rapid clotting agent, (Hadi, 3.4).
The combination of Barofsky/Fuller/Steinbaugh/Hadi discloses the invention as described above.
The combination of Barofsky/Fuller/Steinbaugh/Hadi  does not disclose wherein the color change is caused by the clotting agent reacting with a liquid associated with the wound.  
Solomon teaches an analogous wound dressing 36 (adhesive bandage) that has an analogous clotting agent ([0028]-[0031]) wherein the color change is caused by the clotting agent reacting with a liquid associated with the wound ([0031]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the clotting agent of the wound dressing of the combination of Barofsky/Fuller/Steinbaugh/Hadi has a color changed caused by the clotting agent reacting with a liquid associated with the wound, as taught by Solomon, so as to provide an improved with dressing that provides an indication that a particular agent has been applied to or into the wound (Solomon, [0031]).
The combination of Barofsky/Fuller/Steinbaugh/Hadi/Solomon disclosed the invention as described above but does not disclose that the color change is caused by heat generated by the clotting agent reacting with a liquid associated with the wound.
Arehart teaches an analogous wound dressing (elastic articles, including bandages, Abstract) and an analogous chromic material with a color change wherein the chromic material is thermochromic and the color change of the thermochromic material is caused by heat (Arehart, [0020]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the color change of the wound dressing of the combination of Barofsky/Fuller/Steinhbaugh/Hadi/Solomon, that is caused by the clotting agent reacting with a liquid associated with the wound, is caused by heat, as taught by Arehart, for the purpose of providing an improved wound dressing that provides a visual  indication of temperature (Arehart, [0002]). 
Regarding claim 11, the combination of Barofsky/Fuller/Steinbaugh discloses the invention as described above and further discloses the other portion of the plurality of individual liquid-expandable articles includes a clotting agent (Barofsky, [0039]].
The combination of Barofsky/Fuller/Steinbaugh does not explicitly disclose heat generated by the clotting agent.
Hadi teaches heat generated by the clotting agent (Hadi, section 3.4). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the clotting agent of the plurality of liquid-expandable articles of the wound dressing of Barofsky/Fuller/Steinbaugh  is of the type that generates heat, as taught by Hadi, to provide an improved wound dressing that has a rapid clotting agent, (Hadi, 3.4).
The combination of Barofsky/Fuller/Steinbaugh/Hadi does not disclose wherein the color change is caused by the clotting agent reacting with a liquid associated with the wound.  
Solomon teaches an analogous wound dressing 36 (adhesive bandage) that has an analogous clotting agent ([0028]-[0031]) wherein the stimuli is generated by the clotting agent reacting with a liquid associated with the wound ([0031]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the clotting agent of the wound dressing of the combination of Barofsky/Fuller/Steinbaugh/Hadi has stimuli generated by the clotting agent reacting with a liquid associated with the wound, as taught by Solomon, so as to provide an indication that a particular agent has been applied to or into the wound (Solomon, [0031]).
The combination of Barofsky/Fuller/Steinbaugh/Hadi/Solomon disclosed the invention as described above but does not disclose that the color change is caused by heat generated by the clotting agent reacting with a liquid associated with the wound.
Arehart teaches an analogous wound dressing (elastic articles, including bandages, Abstract) and an analogous chromic material with a color change wherein the chromic material is thermochomic and the color change of the thermochromic material is caused by heat (Arehart, [0020]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the at least one stimuli of the wound dressing of the combination of Barofsky/Fuller/Steinbaugh/Hadi/Solomon, that is generated is heat, as taught by Arehart, for the purpose of providing an improved wound dressing that provides a visual  indication of temperature (Arehart, [0002]).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barofsky (US 2018/0071149) in view of Fuller (US 2014/0180229), in view of Steinbaugh (US 2014/0142523), as evidenced by Hopman (US 2008/0128932) and in further view of Solomon (US 2013/0022552).
Regarding claim 12, Barofsky in view of Fuller and in further view of Steinman discloses the invention as described above and further discloses wherein the elongated member has been torn by a first user (dressing has cut lines, Steinghbaugh [0047], which can be used for tearing as evidenced by Hopman [Hopman, [0036]) the other portion of the plurality of individual articles configured to be retained within the wound having been placed there by a user ([Barofsky, [0078], [0079]]; also it is implicit that a user places the articles within a wound) and discloses then the other portion of the plurality of individual liquid-expandable articles having been removed from the wound by a user (it is implied that dressings are removed by a user) and a determination as to how long the other portion of the liquid-expandable articles has been within the wound may be made (Fuller, [0139]).
	Barofsky in view of Fuller and in further view of Steinbaugh as evidenced by Hopman discloses the invention as described above.
Barofsky in view of Fuller and in further view of Steinbaugh as evidenced by Hopman does not disclose wherein the elongated member has been torn by a first medical professional, then the other portion of the plurality of individual liquid-expandable articles having been removed from the wound by a second medical professional and a determination from the second medical professional as to how long the other portion of the liquid-expandable articles has been within the wound may be made.
Solomon teaches an analogous wound dressing 36 (adhesive bandage) that is placed by a first medical professional  (medical or surgical caregivers, [0020]) and follow up care with a second medical profession (follow-on providers, [0020]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the elongated member of the wound dressing of  Barofsky/Fuller/Steinbaugh/Hopman/ torn by a user, is torn by a first medical caregiver as taught by Solomon and that placement within the wound by a user, is placement by a first medical professional, as taught by Solomon, and that the removal by and the determination from, is by and from a second medical professional, as taught by Solomon, in order to provide an improved wound dressing that provides advice to follow-on treatment medical personnel (Solomon, [0020]).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barofsky (US 2018/0071149) in view of Fuller (US 2014/0180229) and in further view of Steinbaugh (US 2014/0142523), as evidenced by Hopman (US 2008/0128932).
Regarding claim 13, Barofsky in view of Fuller and in further view of Steinbaugh discloses the invention as described above and further discloses wherein the elongated member is torn after insertion into the wound (dressing has cut lines, Steinhbaugh [0047], which can be used for tearing as evidenced by Hopman [Hopman, [0036]) to retain the other portion of the plurality of liquid-expandable articles in the wound (Barofsky, [0078], [0079]]; also it is implicit that a user places the articles within a wound) and wherein the other portion of the plurality of liquid-expandable articles corresponds with the depth of the wound (Barofsky, [0080]) and wherein a portion of the plurality of liquid-expandable articles outside of the wound is used in the second wound (it is implicit that the remaining dressing having a portion of the analogous expandable articles [which is unused] is capable of remaining outside the wound and capable of being used for a second wound.).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barofsky (US 2018/0071149) in view of Fuller (US 2014/0180229), in view of Steinbaugh (US 2014/0142523) and in further view of Gamerith (2020/0393384).
Regarding claim 17, Barofsky in view of Fuller and in further view of Steinbaugh discloses the invention as described above.
Barofsky in view of Fuller and in further view of Steinbaugh does not disclose wherein the chromic material provides at least one indicator as a result of a plurality of stimuli to the at least one indicator.
Gamerith teaches an analogous wound dressing a wound dressing ([0011], the anchor material is a solid support that is in some instances a wound dressing) having an analogous chromic material and an analogous at least one indicator (pH responsive material; pH responsive material presents a visible color change [indicator], [0072]-[0075]) as a result of a plurality of stimuli to the at least one indicator ([the pH responsive element presents a visible color change at pH=7.2, 7.3, 7.4…or 9.5, or 0.1 increments thereof, [0072]; the different pH levels being a plurality of stimuli to the at least one indicator  [pH responsive material]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the chromic material of the wound dressing of the combination of Barofsky in view of Fuller and in further view of Steinbaugh is a chromic material that provides at least one indicator as a result of a plurality of stimuli to the at least one indicator, as taught by Gamerith, for the purpose of providing an improved wound dressing that provides for diagnosing the status of a wound (Gamerith, [0156]).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Barofsky (US 2018/0071149) ), in view of Fuller (US 2014/0180229), in view of Steinbaugh (US 2014/0142523), in view of Gamerith (US 2020/0393384) and in further view of Royal Society of Chemistry (Royal Society of Chemistry article entitled, “Multi-Stimuli Responsive Chromism With Tailorable Mechanochromic Sensitivity for Versatile Interactive Sensing Under Ambient Conditions).
Regarding claim 18, Barofsky in view of Fuller, in view of Steinbaugh and in further view of Gamerith discloses the invention as described above.
Barofsky in view of Fuller, in view of Steinbaugh and in further view of Gamerith does not disclose the plurality of stimuli comprises heat and light.
 Royal Society of Chemistry teaches an analogous wound dressing [MSR (multi-stimuli responsive) units] having  an analogous chromic material providing an indicator as a result of a plurality of stimuli which comprises heat and light (thermochromic and photochromic effects can be achieved simultaneously by homogenously mixing powders with appropriate color changing style selection and proper mass ratio, Royal Society of Chemistry, Section 2 Results, subsection 2.1; “[I]n the real MSR unit, we selected a photochromic leuco pigment containing Technocolor Purple 3 which shows a white color under visible light but changes to a dark violet when exposed to UV at 365 nm….To impart a thermochromic response, a leuco pigment is chosen…which displays a green color at temperatures T < 33 °C and switches to white at 
T > 33 °C.…”, Royal Society of Chemistry, Section 2 Results, subsection 2.1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the chromic material of wound dressing of the combination of Barofsky/Fuller/Steinbaugh/Gamerith that provides the indicator as a result of a plurality of stimuli to the at least one indicator, provides the at least one indicator as a result of the stimuli of heat and light, as taught by Royal Society of Chemistry, for the purpose of providing an improved wound dressing that has better monitoring capabilities (Royal Society of Chemistry,  Section 1 Introduction, top paragraph page 2) and given that Applicant acknowledges that multi-stimuli chromic materials are known in the art (Applicant’s specification [0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786